FILED
                           NOT FOR PUBLICATION
                                                                             MAY 2 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHUCK NEUMANN; et al.,                           No.   16-55812

              Plaintiffs-Appellants,             D.C. No.
                                                 3:14-cv-01285-CAB-RBB
 v.

LINCOLN GENERAL INSURANCE                        MEMORANDUM*
COMPANY; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                        Argued and Submitted April 9, 2018
                               Pasadena, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and DRAIN,** District
Judge.

      Plaintiff-Appellant Chuck Neumann and other Plaintiffs-Appellants were

injured in an accident while they were passengers in a bus operated by Muh


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
Corporation (“Muh”), a company insured by Lincoln General Insurance Company

(“Lincoln”). Plaintiffs-Appellants obtained a substantial arbitration award against

Muh. Muh, which had unsuccessfully tendered Plaintiffs-Appellants’ lawsuit to

Lincoln for defense and indemnity coverage, assigned its rights against Lincoln to

Plaintiffs-Appellants. Plaintiffs-Appellants subsequently filed suit against Lincoln.

After almost a year of discovery, Plaintiffs-Appellants amended their complaint,

adding three additional defendants: Walshire Assurance Company (“Walshire”),

LGIC Holdings, LLC (“LGIC Holdings”), and Pro Global Insurance Services a/k/a

Pro Global Insurance Solutions, PLC (“Pro Global”). After Plaintiffs-Appellants

amended their complaint, Lincoln was placed into liquidation proceedings in

Pennsylvania, and was eventually voluntarily dismissed from the present action.

As for Walshire, LGIC Holdings, and Pro Global, the district court dismissed those

defendants for lack of personal jurisdiction, pointing to the absence of contacts

with California. See Walden v. Fiore, 134 S. Ct. 1115, 1121–22 (2014).

Plaintiffs-Appellants now appeal.

      We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and we agree

with the parties there has been no jurisdictional manipulation. See Sneller v. City

of Bainbridge Island, 606 F.3d 636, 638 (9th Cir. 2010) (no manipulation of




                                          2
appellate jurisdiction when the reasons for a voluntary dismissal without prejudice

are legitimate).

      We review the dismissal for lack of personal jurisdiction de novo, see

Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1141 (9th Cir. 2017), and we affirm.

Plaintiffs-Appellants allege that Walshire, LGIC Holdings, and Pro Global have

some corporate ties to Lincoln, but have not shown that their “suit-related conduct

[has] create[d] a substantial connection with the forum State,” California. Walden,

134 S. Ct. at 1121. Because the proper focus of the inquiry is on Defendants-

Appellees’ contacts with California, not their alleged contacts with California

residents, Defendants-Appellees’ alleged contacts with Lincoln or with Plaintiffs-

Appellants are not, without more, sufficient to serve as a basis for specific personal

jurisdiction over Defendants-Appellees in California. See id. at 1122 (“[O]ur

‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State

itself, not the defendant’s contacts with persons who reside there.”) (citations

omitted); Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1067–70 (9th

Cir. 2017).

      AFFIRMED.




                                           3